    Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 1 of 16 PageID #:174




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS

NICOLE DAVIS and JESSE ZAMORA                )
individually and on behalf of                )
all others similarly situated,               )
                                             )
        Plaintiffs,                          )     No. 1:19-CV-04003
                                             )
        v.                                   )     Hon. Marvin E. Aspen
                                             )     Hon. Mag. Gabriel A. Fuentes
WENDY’S INTERNATIONAL, LLC                   )
                                             )
        Defendant.                           )

             REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS




ACTIVE 45560504v4
     Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 2 of 16 PageID #:174




I.      INTRODUCTION

        This is a putative nationwide Rule 23 class action under Title II of the Americans with

Disabilities Act. (“ADA”). Plaintiffs, both of whom are visually impaired, challenge an alleged

policy of Wendy’s International, LLC (“Wendy’s”) that prevents pedestrians (visually impaired

or not) from accessing Wendy’s drive-thru after-hours. As Wendy’s motion to dismiss explains,

however, Plaintiffs’ Complaint suffers from numerous defects, some procedural, some

jurisdictional, and some legal. Indeed, in response to Wendy’s motion, Plaintiff Zamora

voluntarily dismissed his claims, in apparent recognition that this Court lacks personal

jurisdiction over them. [Dkt. 16.] Thus, what remains is Plaintiff Davis’s ADA claim. But this

Court lacks personal jurisdiction over Plaintiff Davis’s claim as well, at least to the extent she

tries to assert the claim based on conduct outside Illinois (and not emanating from a citizen of

Illinois). As a result, the Court should strike Plaintiff Davis’s class definition to the extent it

concerns locations/conduct outside the State of Illinois.

        And Plaintiff Davis’s ADA claim suffers from another jurisdictional flaw. She fails to

allege facts that, if true, establish Article III standing. Specifically, she does not sufficiently

plead past injury, and she fails to plead imminent risk of future injury.

        Finally—apart from the jurisdictional defects—Plaintiff Davis fails to plead adequately

the elements of her individual ADA claim. Specifically, she: fails to allege facts that could

establish that “but for” her disability she would have been able to access Wendy’s drive thru

window (something many non-visually impaired persons also cannot do); fails to allege that

Wendy’s actually owns or leases the location she visited; and fails to allege that Wendy’s has

sufficient operational control over the conduct she claims is discriminatory. For these reasons

too, this Court must dismiss Plaintiff Davis’s ADA claim.


                                                   1
ACTIVE 45560504v4
      Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 3 of 16 PageID #:174




II.     THE COURT LACKS PERSONAL JURISDICTION OVER CLAIMS BY NON-

        ILLINOIS RESIDENTS PREMISED ON ALLEGED VIOLATIONS OUTSIDE OF

        ILLINOIS

        An Illinois district court lacks specific or general jurisdiction over the claims that

Plaintiff purports to bring on behalf of non-Illinois-resident putative class members premised on

alleged violations outside the State of Illinois by a defendant over whom the State lacks general

jurisdiction. [Dkt. 12 at 5-8.] This is because Due Process concerns require that a defendant

must have “certain minimum contacts” with the state in which the court sits “such that the

maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”

Int’l Shoe Co. v. State of Wash., Office of Unempl. Comp. & Plac., 326 U.S. 310, 316 (1945).

        General personal jurisdiction over Wendy’s exists only in the State of Ohio, where it is

incorporated, and where its principle place of business is located. Compl. ¶ 11; see Daimler AG

v. Bauman, 571 U.S. 117, 137, 134 S. Ct. 746, 760 (2014).

        Further, specific jurisdiction exists only where claims are premised alleged conduct that

occurred in the forum State, here Illinois. See Bristol-Myers Squibb Co. v. Superior Court of

California, San Francisco Cty., __ U.S. __, 137 S. Ct. 1773, 1781 (2017) (“BMS”) (“there must

be an affiliation between the forum and the underlying controversy, principally, [an] activity or

an occurrence that takes place in the forum State and is therefore subject to the State’s

regulation.”). See also Mussat v. IQVIA Inc., No. 17 C 8841, 2018 WL 5311903, at *3 (N.D. Ill.

Oct. 26, 2018) (court does not have specific personal jurisdiction over the claims of non-resident

putative class members premised on conduct outside the forum state, even were they seek to

aggregate them with in-forum residents); Practice Mgmt. Support Servs., Inc. v. Cirque du Soleil,

Inc., 301 F. Supp. 3d 840, 861–62 (N.D. Ill. 2018) (same); DeBernardis v. NBTY, Inc., No. 17 C


                                                   2
ACTIVE 45560504v4
    Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 4 of 16 PageID #:174




6125, 2018 WL 461228, at *2 (N.D. Ill. Jan. 18, 2018) (same); Am.’s Health & Res. Ctr., Ltd. v.

Promologics, Inc., No. 16 C 9281, 2018 WL 3474444, at *2 (N.D. Ill. July 19, 2018) (same);

McDonnell v. Nature’s Way Prod., LLC, No. 16 C 5011, 2017 WL 4864910, at *4 (N.D. Ill. Oct.

26, 2017) (same).

        Plaintiff Davis offers two arguments against these authorities, and in favor of this Court’s

exercise of personal jurisdiction over the claims of non-residents premised on alleged conduct

occurring outside the State of Illinois. Each argument fails.

        First, Plaintiff argues that specific jurisdiction analysis depends on whether the cause of

action asserted is based on state or federal law. [Opp. at 4-5.] That is contrary to the purpose

and meaning of personal jurisdiction. Specific jurisdiction over a defendant does not turn on the

source of the law on which the plaintiff chooses to sue. T If that were true, that would mean any

defendant (whether an individual or corporation) may be sued in any state court, so long as the

claims were based on the court’s own state law. Conversely, Plaintiff’s theory would mean that

any defendant could be sued on federal claims in every state. Plaintiff appears to base this theory

on a tortured reading of the Supreme Court’s concern in BMS of “submitting to the coercive

power of a State that may have little legitimate interest in the claims in question.” BMS, 137 S.

Ct. at 1780. The BMS Court’s concern has nothing to do with whether the claims are based on

federal or state law, but rather basic principles of federalism, and the reach of courts to address

out of state conduct. As the Supreme Court has explained:

        [e]ven if the defendant would suffer minimal or no inconvenience from being

        forced to litigate before the tribunals of another State; even if the forum State has

        a strong interest in applying its law to the controversy; even if the forum State is

        the most convenient location for litigation, the Due Process Clause, acting as an


                                                  3
ACTIVE 45560504v4
    Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 5 of 16 PageID #:174




        instrument of interstate federalism, may sometimes act to divest the State of its

        power to render a valid judgment.

Id. Further, Plaintiff Davis points to no language in the BMS decision that indicates the outcome

would have been different had the plaintiff there pursued a claim under federal law. The same

Due Process concerns articulated by the Supreme Court are present regardless of the source of

law being applied. As such, courts have routinely extended the principles of BMS to actions

where a Plaintiff seeks to bring claims for which the court does not have personal jurisdiction

premised entirely on federal law claims. See, e.g, Mussat, supra, 2018 WL 5311903, at *3

(TCPA action); Promologics, 2018 WL 3474444, at *2 (same). Plaintiff Davis, and the non-

binding and out-of-district authorities upon which he relies, misconstrue the BMS holding and

create a false distinction based on the application of uniform federal law rather than individual

state laws.

        Plaintiff Davis next attempts to draw a distinction between BMS—a mass action—and

Rule 23 class actions, to argue that the due process principles articulated in BMS are somehow

inapplicable here. Though Plaintiff Davis’s cited non-binding authorities rely on this distinction,

the better reasoned cases—and in fact the vast majority of district courts that have addressed this

issue—find that this is a distinction without a difference:

        [N]othing in Bristol-Myers suggests the general principle it stands for—that due

        process requires “a connection between the forum and the specific claims at

        issue”—does not apply to nonresident claims in a multistate class action brought

        in federal court. Moreover, as this Court has recognized, a defendant's due process

        rights should remain constant regardless of the suit against him, be it an

        individual, mass, or class action.


                                                 4
ACTIVE 45560504v4
    Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 6 of 16 PageID #:174




Leppert v. Champion Petfoods USA Inc., No. 18 C 4347, 2019 U.S. Dist. LEXIS 7585, at *12

(N.D. Ill. Jan. 16, 2019). Additional prior holdings from this District Court agree. See

DeBernardis, 2018 WL 461228, at *2 (applying BMS to preclude claims by non-residents of

Illinois because the Supreme Court’s espoused federalism concerns are equally applicable to

class actions even though the court “underst[ood] the argument that there is a distinction between

a mass tort action that was present in Bristol-Myers Squibb and a nationwide class action”);

McDonnell, supra, 2017 WL 4864910, at *4 (“A State may not assert specific jurisdiction over a

nonresident’s claim where the connection to the state is based on the defendant’s conduct in

relation to a resident plaintiff, and not the nonresident plaintiff”; dismissing claims of

prospective nonresident class members whose only connection to the forum state was provided

by a resident plaintiff’s purchase of the product); Mussat, supra, 2018 WL 5311903, at *3 (no

specific jurisdiction over the claims of non-resident putative class members premised on conduct

outside the forum state); Practice Mgmt. Support Servs., Inc. v. Cirque du Soleil, Inc., 301 F.

Supp. 3d 840, 861–62 (N.D. Ill. 2018) (same); Demedicis v. CVS Health Corp., 2017 WL

569157 (N.D. Ill. Feb. 13, 2017) (same); Promologics, 2018 WL 3474444, at *2 (same); Kincaid

v. Synchrony Financial, 2016 WL 4245533 (N.D. Ill. Aug. 11, 2016) (same); Demaria v. Nissan

N.A., Inc., 2016 WL 374145 (N.D. Ill. Feb. 1, 2016) (same).

        Also in agreement are District Courts from around the nation. See Spratley V. FCA US

LLC, No. 3:17-cv-0062 (MAD/DEP), 2017 U.S. Dist. LEXIS 147492, * 17, 19-20 (N.D.N.Y.

Sep. 12, 2017) (refusing to exercise jurisdiction over class claims premised on out-of-state

allegations; “[s]imilarly, in this case, the out-of-state plaintiffs have shown no connection

between their claims and [the defendant’s] contacts with New York. therefore, the court lacks

specific jurisdiction over the out-of-state plaintiffs’ claims); LDGP, LLC v. Cynosure, Inc., 2018


                                                  5
ACTIVE 45560504v4
       Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 7 of 16 PageID #:174




WL 439122. at *3 (N.D. Ill. Jan. 16, 2018) (limiting class claims to those of resident plaintiffs;

“[t]hough the nonresidents’ claims are similar to those of resident plaintiffs, the difference that

plaintiffs point out is fundamental: the events that lead to the nonresidents’ claims took place

outside of [the forum]. the number of would-be nonresident plaintiffs has no bearing on whether

those plaintiffs’ claims arise from or relate to the defendant’s activity in the forum. [Quotations

from BMS omitted] Consequently, this Court does not have personal jurisdiction over defendant

with regard to the claims brought against it by the nonresident plaintiffs”); Matus v. Premium

Nutraceuticals, LLC, 2016 WL 3078745 (C.D. Cal. May 31, 2016) (national class action cannot

be sustained absent general jurisdiction over defendant); In Re Dental Supplies Antitrust

Litigation, 2017 WL 4217115 (S.D.N.Y. Sept. 20, 2017) (same); Plumbers’ Local Union No.

690 Health Plan v. Apotex Corp., 2017 WL 3129147 (E.D. Pa. July 24, 2017) (same); Famular

v. Whirlpool Corp., 2017 WL 2470844 (S.D.N.Y. June 7, 2017) (same); Bauer v. Nortek Global

Hvac LLC, 2016 wl 5724232 (M.D. Tenn. Sept. 30, 2016) (same).

         The claims alleged by Plaintiff Davis on behalf of the nationwide class outside of the

State of Illinois are not premised on alleged violations in Illinois. As the Supreme Court

articulated in BMS, the Court lacks specific jurisdiction over such claims. Thus, the Court must

strike Plaintiff’s class definition to the extent it includes locations outside the State of Illinois.

III.     PLAINTIFF LACKS STANDING TO ASSERT HER ADA CLAIM FOR

         INJUNCTIVE RELIEF

         Defendant’s Motion also established that Plaintiff fails to plead Article III standing to

pursue a claim for injunctive relief. [Dkt. 12 at 8-10.] To establish standing for prospective

injunctive relief, a plaintiff must allege a “real and immediate” threat of future violations of their

rights, which requires alleging:


                                                    6
ACTIVE 45560504v4
    Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 8 of 16 PageID #:174




        (1) “past injury under the ADA”,

        (2) facts from which “it is reasonable to infer from [the plaintiff’s] complaint that

                 this discriminatory treatment will continue,” and

        (3) facts showing “it is also reasonable to infer, based on the past frequency of

                 [the plaintiff’s] visits and the proximity of [the public accommodation] to [the

                 plaintiff’s] home, that [the plaintiff] intends to return to [the public

                 accommodation].”

Scherr v. Marriott int’l, Inc., 703 F.3d 1069, 1074 (7th Cir. 2013). Importantly, even were

element (1) properly alleged, “[p]ast exposure to illegal conduct does not in itself show a present

case or controversy regarding injunctive relief . . . if unaccompanied by any continuing, present

adverse effects.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 564, 112 S. Ct. 2130, 2138 (1992).

        Here, Plaintiff Davis fails to even plead a past violation of the ADA – the first element.

Assuming arguendo that Plaintiff’s theory that closing the inside of a restaurant while continuing

to serve customers through the drive through is a violation of the ADA (it clearly is not), Plaintiff

Davis fails to allege that she experienced such harm by arriving at a Wendy’s after the interior of

the restaurant was closed and being unable to obtain service. [See Mot. at 10.] It is simply not

alleged.

        In response, Plaintiff Davis points to paragraphs 37-40 of the Complaint as supplying

allegations of the past violation of the ADA directed toward her. They state no such thing. They

merely state that:

           (a)       in February 2019, Plaintiff desired to obtain food from the Wendy’s on 7

                     East 111th Street, Chicago, Illinois [Dkt. 1 ¶ 37];

        (b)          when Plaintiff arrived at the Wendy’s, the lobby doors were locked [¶ 38];


                                                        7
ACTIVE 45560504v4
    Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 9 of 16 PageID #:174




        (c)     Plaintiff was aware that this particular Wendy’s location continued to

                serve food through its drive thru after closing the interior of the restaurant

                [¶ 39]; and

        (d)     Plaintiff was unable to “independently access” the Wendy’s on that night

                [¶ 40].

They do not allege that Plaintiff Davis was denied service from Wendy’s during her alleged

February 2019 visit. In fact, Plaintiff Davis does not even allege that she walked to the Wendy’s

that evening, and was not in a car that could use (and/or did use) the drive thru. As such,

Plaintiff Davis fails to allege that she actually suffered a past injury—even under her faulty

premise for ADA liability.

        Second, even if the Court finds Plaintiff Davis’s allegations sufficient to state a past

injury (they are not), Plaintiff Davis has failed to factually allege elements (2) and (3), creating a

“real and immediate” threat of future harm. In this regard, Plaintiff Davis points to the Scherr

decision as a reasonable analogue for this case. But Plaintiff Davis misreads the Scherr decision;

although the logic and analysis of Scherr are determinative, its application of them and holding

illustrate why Plaintiff’s allegations fail.

        In Scherr, the plaintiff stayed at a hotel in Overland Park, Kansas, and was injured in an

accident in her room that had been represented to her as ADA compliant. Scherr v. Marriott

int’l, Inc., 703 at 1072. In November 2010, the plaintiff then brought a claim under the ADA

because she wished to stay at the same hotel in May 2011 for her cousin’s wedding, but would

be unable to do so because the rooms were not ADA compliant. Id. In finding that the plaintiff

had standing to pursue her ADA claim, the Seventh Circuit stated: “[plaintiff’s] discussion of her

cousin's then-upcoming wedding is sufficient to support a plausible inference that [plaintiff]


                                                  8
ACTIVE 45560504v4
   Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 10 of 16 PageID #:174




would have liked to return to the hotel but for its continued use of the spring hinges.” Id. at 1074.

        In contrast, here, Plaintiff Davis fails to allege a sufficiently definite intent to return to the

Wendy’s location during hours when the interior of the restaurant is closed, but drive-thru service

is available. Unlike the Scherr plaintiff, who noted a specific date and reason why she wanted to

stay at the subject hotel location again, Plaintiff Davis’s Complaint contains only statements of

insufficient “some day intent.” Faircloth v. McDonald’s Corp., No. 18-1831, 2018 WL 5921230,

at *3 (N.D. Ill. 2018). Plaintiff merely alleges that she:

        •    “has walked the distance between her home and the Wendy’s before and

             reasonably anticipates doing so again.” [Compl. ¶ 43.]

        •    “has felt and continues to feel disappointed and frustrated in connection with

             her inability to access Wendy’s services.” [Id. ¶ 45.]

        •    “sometimes avoids going to Wendy’s during its late-night hours.” [Id. ¶ 47.]

As Seventh Circuit authority establishes, such vague and indefinite allegations are insufficient to

establish Article III standing to pursue a claim for injunctive relief. For this reason too, Plaintiff

Davis’s remaining ADA claim must be dismissed.

IV.     EVEN PUTTING ASIDE THESE JURISDICTIONAL DEFICIENCIES,
        PLAINTIFF FAILS TO STATE A CLAIM FOR VIOLATION OF THE ADA

        A.      Plaintiff Davis Fails to Allege that She was Discriminated Against “On the
                Basis of Disability.”

        As set forth in Defendant’s Motion, Plaintiff Davis’s Complaint fails to state a claim for a

violation of the ADA because—among other reasons—Plaintiff fails to allege that Defendant

discriminated against her “on the basis of disability.” [Dkt. 12 at 11-12.] Specifically, the

Seventh Circuit has held that Plaintiff must factually allege “that, ‘but for’ his disability, he

would have been able to access the services or benefits desired.” A.H. by Holzmueller v. Illinois

High Sch. Ass’n, 881 F.3d 587, 593 (7th Cir. 2018) (emphasis added).
                                               9
ACTIVE 45560504v4
   Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 11 of 16 PageID #:174




        In A.H., the Seventh Circuit held that the plaintiff could not demonstrate that his

disability was the reason that he was unable to qualify for the State track meet. See Id. at 594

(“causation ... depends on whether he would qualify for State if he were not disabled. The fact

that A.H. does not have a chance to qualify as a disabled runner does not establish that the

qualifying standards set by the IHSA are the but-for cause of his failure to qualify for State.”).

This holding is consistent with the Seventh Circuit’s past analyses of the “but for” requirement in

the context of the ADA—noting the similarity to the Fair Housing Amendment’s Acts

“necessity” requirement. See Wis. Cmty. Servs. v. City of Milwaukee, 465 F.3d 737, 752 (7th

Cir. 2006) (“we have enforced this limitation by asking whether the rule in question, if left

unmodified, hurts "handicapped people by reason of their handicap, rather than ... by virtue of

what they have in common with other people.”).

        Plaintiff Davis’s Complaint does not allege that the benefit she seeks—access to Wendy’s

restaurants during late night hours—would be available to her but for her disability. Plaintiff

Davis contends that the restaurant interiors are closed to all customers during the late night and

early morning hours at issue, and that that the drive thru is inaccessible to all pedestrians—

regardless whether they are disabled. Plaintiff Davis, therefore, has not alleged that “but for” her

disability, she would be able to access Wendy’s restaurants at night.

        Plaintiff Davis makes two arguments against the application of A.H. to this case. Both

fail. First, she argues that the plaintiff in A.H. had an opportunity to qualify for the State track

championship, while she did not have an opportunity to access a Wendy’s restaurant. [Opp. at

10.] This contention, however, is unpersuasive. First, nothing in A.H. or any other cited

authority implies that the burden to demonstrate “but for” causation is impacted in any way by

the independent opportunity to access the service. Plaintiff Davis must factually allege that her


                                                  10
ACTIVE 45560504v4
   Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 12 of 16 PageID #:174




disability is the “but for” cause of her inability to access the service at issue. She cannot where

all individuals are allegedly treated the same – they can access the drive thru in a motor vehicle.

As such, her attempt to distinguish A.H. has no bearing on the relevant analysis. Indeed, Plaintiff

Davis wholly ignores the litany of non-disabled people unable to access a drive thru

independently for the same reason as her—they do not have or cannot operate a vehicle:

        •    persons too young to obtain a driver’s license;

        •    persons who are unable to afford a vehicle, insurance, registration or other vehicle-

             related expenses;

        •    persons who are unable to pass the driver’s license examination;

        •    persons who have had their driver’s licenses suspended or revoked;

        •    persons who cannot obtain car insurance due to a poor vehicle record;

        •    persons under the influence of drugs or alcohol;

        •    persons who have chosen to travel to the restaurant using other forms of

             transportation (e.g. bicycle, skateboard, scooter, train, on foot, etc.).

Each of these “characteristics” would also preclude persons, including Plaintiff Davis, from

accessing the drive-thru window. As such, it is obvious that Plaintiff cannot make a “but for”

showing. 1

        In addition, Plaintiff Davis offers no allegations that Wendy’s bars visually impaired

persons from using the drive-thru window at night through other means, such as a passenger in a

friend’s car, a taxi, or an Uber. [Dkt. 12 at 1 n.1.] Like Plaintiff in A.H., who was able to

attempt to qualify—without any accommodations for his disability—Plaintiff Davis has various


    1
     Her claim is akin to accusing a golf course of “discriminating” against the visually impaired
because they cannot drive golf carts, or accusing a drive-in movie theater of discriminating
against the visually impaired.
                                                    11
ACTIVE 45560504v4
   Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 13 of 16 PageID #:174




means to access Wendy’s restaurant during late night hours.

          Plaintiff Davis’s second argument is to merely point to the difference in the factual

scenarios between A.H. (elite track and field competition) versus the present matter (ordering

food at a restaurant). Plaintiff Davis tries to use this distinction to argue that the Court should

essentially apply a lower standard for the “but for” causation test in this case than the one

implemented in A.H. In furtherance of this argument, Plaintiff Davis asks the Court to make

“reasonable assumptions” that she would own and operate a vehicle if she were not visually

impaired—despite no allegations to this effect. But even if the law permitted the Court to make

“assumptions” from facts not pled (an assumption of vehicle ownership), it is not reasonable to

do so here, where Plaintiff Davis lives in an urban environment and alleges the existence of

ample public transportation options. 2 Moreover, such additional assumptions are contrary to the

“but for” analysis, where a court assesses whether a plaintiff—if no longer disabled—would

necessarily be able to obtain the benefit sought. When a court performs this analysis, it

hypothetically considers whether the benefit would be available if one variable—the disability of

the plaintiff—were altered. A court cannot, however, simply presume myriad other facts to

reach a conclusion.

          In sum, Plaintiff Davis has failed to allege that “but for” her disability, she would be able

to access a Wendy’s restaurant at night. As such, she fails to state a claim for violation of the

ADA, and Defendant’s Motion should be granted.

          B.      Plaintiff Davis’s Complaint Fails to Allege that Wendy’s Owned, Leased, or
                  Operated the Restaurant Location at Issue

          Defendant’s Motion also established that Plaintiff Davis has failed to allege that Wendy’s

owned, leased, or operated the 7 East 111th Street, Chicago, Illinois, location [Dkt. 12 at 12-15]


    2
        Plaintiff admits she is a “regular rider” of the “public bus.” [Compl. ¶ 44.]
                                                     12
ACTIVE 45560504v4
   Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 14 of 16 PageID #:174




as required under section 12182(a) under which she brings her claim. See 42 U.S.C. § 12182(a)

(prohibiting discrimination in places of public accommodation by “any person who owns, leases

(or leases to), or operates a place of public accommodation”). In fact, Defendant included the

subject Franchise Agreement—incorporated by reference into Plaintiff’s pleading—which

illustrates that Wendy’s does not specifically control the hours or manner of access at the 7 East

111th Street, Chicago, Illinois, location.

        Plaintiff Davis first argues that the Court should ignore the Franchise Agreement. But an

analysis of the allegations in Plaintiff’s Complaint demonstrates that Plaintiff Davis does not

adequately plead that Wendy’s owned, leased or operated the 7 East 111th Street location.

Concerning owned or leased, Plaintiff Davis makes no allegations that Wendy’s specifically

owns or leases the 7 East 111th Street location; she merely alleges that “[s]ome [of the alleged

6,000 Wendy’s® brand] restaurants are owned and operated entirely by the Defendant, while

others are co-owned and/or co-operated by franchisees.” [Compl. ¶ 14 (emphasis added).]

Plaintiff Davis’s Complaint does not allege 7 East 111th Street location at issue is one of these

owned or leased locations (and, notably, it is not).

        Similarly deficient are Plaintiff Davis’s allegations with respect to operation of the 7 East

111th Street location. In this regard, she offers a threadbare legal conclusion, that: “Wendy’s

operates all Wendy’s-branded restaurants by implementing, maintaining, and enforcing the

Wendy’s System as to all Wendy’s-branded restaurants.” [Id. ¶ 16.] Obviously, this does not

satisfy operative pleading standards. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (legal

conclusions “not entitled to the assumption of truth”; a court must determine whether there are

“well-pleaded, non-conclusory factual allegations”).

        From there, the Complaint includes cryptic additional conclusions, unsupported by


                                                 13
ACTIVE 45560504v4
   Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 15 of 16 PageID #:174




factual allegations, that do not address the pertinent inquiry in any event. For example, it adds

that “Wendy’s promulgates a system of rules, directives, and/or commands that all Wendy’s-

branded restaurants are required to follow ... known as the ‘Wendy’s System,” and that “[t]he

Wendy’s system is codified and enforced by manuals and franchise agreements” [Compl. ¶¶ 15,

17]. Though Plaintiff Davis claims these cryptic allegations somehow contain “a raft of facts”

[Opp. at 12] which taken as true establish that Wendy’s specifically controls the conduct that she

alleges violates the ADA—namely, the accessibility of Wendy’s restaurants during certain hours

only by way of the drive thru 3 – her pleading contains none of those “facts.” Vague reference to

unalleged “rules,” “directives,” “commands,” “manuals” and other documents do not factually

allege that Defendant controls the conduct that Plaintiff Davis claims violates the ADA.

        Next, Plaintiff Davis argues that if the Court were to consider the Franchise Agreement

referenced in her pleading but not attached to it, it “does not tell the whole story,” and that it

would have to be read in conjunction with an “Operating Manual” nowhere mentioned in her

pleading. [Opp. at 12-13.] Thus, not only does Plaintiff’s pleading fail to factually allege

control, Plaintiff Davis insists she needs discovery to be able to allege a critical element of her

claim – that Wendy’s controlled the policy at issue. In doing so, Plaintiff Davis seeks to put the

cart before the horse. See Iqbal, 556 U.S. at 678-79 (a pleading “does not unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions”); Rojas v. Brindersons

Constructors, 567 F. Supp. 2d 1205, 1212 (C.D. Cal 2008) (“it is plaintiffs’ duty to investigate

and discover the factual basis of their claims before filing a complaint; discovery is not an open

range for plaintiffs to ride roughshod in the hope that their claim may find support”).



    3
     See Dkt. 12 at 13-14, Neff v. Am. Dairy Queen Corp., 58 F.3d 1063, 1069 (5th Cir. 1995)
(franchisor does not “operate” a location for the purposes of the ADA unless it specifically
controls the conduct that caused the alleged violation).
                                                 14
ACTIVE 45560504v4
     Case: 1:19-cv-04003 Document #: 21 Filed: 09/13/19 Page 16 of 16 PageID #:174




        Conceding her allegations are insufficient, and having argued that the Franchise

Agreement that she did not attach to her pleading “does not tell the whole story,” Plaintiff Davis

then does another about face. She argues that the Franchise Agreement (not attached to her

pleading) alone lays the factual predicate for her “control” conclusion. [Opp. at 12-15.] Apart

from conceding that her pleading does not contains the factual allegations to support her

“control” conclusion, as was made plain in Defendant’s Motion, nothing in the Franchise

Agreement demonstrates that Defendant controls whether individuals have late-night access to

the restaurant location through means other than the drive-thru window. Although Plaintiff

Davis may now believe that the Franchise Agreement when coupled with an unalleged Operating

Agreement may provide support for her conclusions, she misses the critical point—she failed to

plead any of these facts. Plaintiff Davis’s new theories and argument offered in her Opposition

do not constitute a pleading.

        For this reason too, Plaintiff Davis fails to state an ADA claim.

V.      CONCLUSION

        For the reasons outlined in Defendant’s Motion to Dismiss, this Motion should be

granted, and Plaintiff Davis’s pleading should be dismissed.

Dated: September 13, 2019                     Respectfully submitted,

                                              WENDY’S INTERNATIONAL, LLC

                                              By: /s/ Mark D. Kemple
                                              Mark D. Kemple (admitted pro hac vce)
                                              kemplem@gtlaw.com
                                              Greenberg Traurig, LLP
                                              1840 Century Park East, Los Angeles, CA 90067
                                              Tel: (310) 586-7864
                                              Attorneys for Wendy’s International, LLC




                                                 15
ACTIVE 45560504v4
